EXHIBIT 10.3

 

CERIDIAN CORPORATION

2004 LONG-TERM STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

(U.S. Employee)

 

 

This Agreement between you, [NAME], and Ceridian Corporation, a Delaware
corporation (the “Company”), is effective as of [GRANT DATE] (the “Date of
Grant”) and evidences the grant of a Restricted Stock award pursuant to the
Ceridian Corporation 2004 Long-Term Stock Incentive Plan (the “Plan”).  Any
capitalized term used in this Agreement which is defined in the Plan shall have
the same meaning as set forth in the Plan, unless otherwise defined herein.

 

1.                                       Award.  Effective as of the Date of
Grant, the Company has granted to you [NUMBER OF SHARES] shares of the common
stock, par value $0.01 per share, of the Company (“Common Stock”), subject to
the terms and conditions set forth in this Agreement and the Plan (the “Awarded
Shares”).

 

2.                                       Restrictions on Transferability. 
Awarded Shares may not be sold, transferred, assigned, pledged or otherwise used
as collateral by you unless and until, and then only to the extent that,
restrictions on transferability shall have lapsed in accordance with the Plan
and this Agreement.  In this Agreement, the lapsing of such transferability
restrictions is referred to as “vesting,” and Awarded Shares that are no longer
subject to such transferability restrictions are referred to as “vested.”

 

3.                                       Book-Entry Registration.  Ownership of
Awarded Shares which are not yet vested shall not be evidenced by a stock
certificate, but rather shall be evidenced by an entry in a certificateless
book-entry stock account maintained by the Company’s transfer agent for its
Common Stock (the “Transfer Agent”) or another custodian designated by the
Company.  You will receive written notification from the Company of the vesting
of all or a portion of your Awarded Shares, and you will receive written
instructions on how you may transfer or obtain a stock certificate for your
unrestricted shares.  To facilitate the transfer to the Company of any Awarded
Shares that you might subsequently forfeit in accordance with the terms of this
Agreement, you agree to sign and promptly return to the Company with a signed
copy of this Agreement such stock power(s) as the Company may request.

 

4.                                       Vesting of Awarded Shares.  Subject to
Sections 5, 6 and 10 of this Agreement, one-third of the Awarded Shares will
vest during the period of your employment with the Company and its Subsidiaries
(as defined in Section 13 of this Agreement) on each of the first, second and
third anniversaries of the Date of Grant.

 

5.                                       Termination of Employment.  If your
employment with the Company and all Subsidiaries terminates due to death or
Disability (as defined in Section 13 of this Agreement), all unvested Awarded
Shares will immediately and fully vest.  If your employment with the Company

 

--------------------------------------------------------------------------------


 

and all Subsidiaries terminates for any other reason prior to a Change of
Control (as defined in Section 13 of this Agreement), you will immediately
forfeit to the Company any Awarded Shares that have not yet vested as of the
employment termination date.

 

6.                                       Impact of a Change of Control. If a
Change of Control occurs, all unvested Awarded Shares will immediately and fully
vest.

 

7.                                     Rights with Respect to the Awarded
Shares.  With respect to the Awarded Shares, you shall be entitled to exercise
the rights of a shareholder of Common Stock of the Company, including the right
to vote the Awarded Shares and the right to receive dividends thereon as
provided in Section 8 of this Agreement, unless and until the Awarded Shares are
forfeited pursuant to Section 5 hereof.  Your rights with respect to the Awarded
Shares shall remain forfeitable at all times prior to the date or dates on which
the Awarded Shares vest, and the restrictions with respect to the Awarded Shares
lapse, in accordance with Sections 4, 5 or 6 hereof.

 

8.                                       Dividends and Distributions.  If there
is any change in the number or character of the Common Stock of the Company
(through any stock dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation split-up,
spin-off, combination, repurchase or exchange of shares or otherwise), you shall
then receive upon such vesting the number and type of securities or other
consideration which you would have received if such Awarded Shares had vested
prior to the event changing the number or character of the outstanding Common
Stock.  Any additional shares of Common Stock, any other securities of the
Company and any other property (including cash dividends or other cash
distributions) distributed with respect to the Awarded Shares prior to the date
the Awarded Shares vest and become free of restrictions on transferability shall
be subject to the same restrictions, terms and conditions as the Awarded Shares
to which they relate, shall be promptly deposited with the Transfer Agent or
another custodian designated by the Company and shall be distributed to you at
the same time the Awarded Shares become free of restrictions on transferability.

 

9.                                       Continued Employment.  Nothing in this
Agreement shall confer upon you any right with respect to continuance of
employment by the Company or any of its Subsidiaries, nor interfere in any way
with the right of the Company or any of its Subsidiaries to terminate your
employment at any time.

 

10.                                 Prohibited Activities.

 

(a)                                  You agree that you will not take any
Adverse Actions (as defined in Section 10(b) below) against the Company or any
Subsidiary at any time during the period that the Award Shares have not vested
in full or at any time before one year following your termination of employment
with the Company or any Subsidiary, whichever is later (the “Restricted
Period”).  You acknowledge that damages which may arise from a breach of this
Section 10 may be impossible to ascertain or prove with certainty. 
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that you have taken
Adverse Actions against the Company or any Subsidiary at any time during the
Restricted Period, in addition to other legal

 

2

--------------------------------------------------------------------------------


 

remedies which may be available, (i) the Company will be entitled to an
immediate injunction from a court of competent jurisdiction to end such Adverse
Action, without further proof of damage, (ii) you will forfeit any Awarded
Shares that are not yet vested effective the date on which you enter into such
activity, and (iii) any taxable income realized by you from the grant or vesting
of Awarded Shares during a period beginning six months prior to the date on
which you enter into such activity shall be paid by you to the Company.

 

(b)                                 For purposes of this Agreement, an “Adverse
Action” will mean any of the following:  (i) failing to adhere to the Company’s
Code of Conduct; (ii) engaging in any commercial activity in competition with
any part of the business of the Company or any Subsidiary as conducted during
the Restricted Period; (iii) diverting or attempting to divert from the Company
or any Subsidiary any business of any kind, including, without limitation,
interference with any business relationships with suppliers, customers,
licensees, licensors, clients or contractors; (iv) participating in the
ownership, operation or control of, being employed by, or connected in any
manner with any person or entity which solicits, offers or provides any services
or products similar to those which the Company or any Subsidiary offers to its
customers or prospective customers; (v) making, or causing or attempting to
cause any other person or entity to make, any statement, either written or oral,
or conveying any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any
Subsidiary; or (vi) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to enter into the employment or
service of any actual or prospective competitor of the Company or any
Subsidiary, influencing or advising any competitor of the Company or any
Subsidiary to employ to otherwise engage the services of any person who is
employed by or in the service of the Company or any Subsidiary, or improperly
disclosing or otherwise misusing any trade secrets or confidential information
regarding the Company or any Subsidiary.

 

(c)                                  Should any provision of this Section 10 of
the Agreement be held invalid or illegal, such illegality shall not invalidate
the whole of this Section 10 of the Agreement, but, rather, this Agreement shall
be construed as if it did not contain the illegal part or narrowed to permit its
enforcement, and the rights and obligations of the parties hall be construed and
enforced accordingly.  In furtherance of and not in limitation of the foregoing,
you expressly agree that should the duration of or geographical extent of, or
business activities covered by, any provision of this Agreement be in excess of
that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered.  You acknowledge the uncertainty of the law
in this respect and expressly stipulate that this Agreement shall be construed
in a manner that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.  This
Section 10 of the Agreement does not replace and is in addition to any other
agreements you may have with the Company or any of its Subsidiaries on the
matters addressed herein.  This Section 10 shall not apply to any termination
which takes place on or following a Change of Control.

 

3

--------------------------------------------------------------------------------


 

11.                                 Payment of Amounts Owed. By accepting this
Agreement, you consent to a reduction from any amounts the Company owes you from
time to time (including wages or other compensation) of any amount you owe the
Company under Section 10 of the Agreement. If the Company does not recover by
means of set-off the full amount you owe it, you agree to immediately repay the
unpaid balance to the Company.



12.                                 Tax Withholding.  In order to comply with
all applicable federal, state, local or foreign income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.  In order to assist you in paying all or a portion of the
applicable taxes to be withheld or collected upon the grant or vesting of the
Awarded Shares, the Committee, in its discretion and subject to such additional
terms and conditions as it may adopt, may permit you to satisfy such tax
obligations by (a) electing to have the Company withhold a portion of the
Awarded Shares otherwise to be delivered upon vesting with a Fair Market Value
equal to the amount of such taxes or (b) delivering to the Company Shares other
than the vested Awarded Shares with a Fair Market Value equal to the amount of
such taxes.  The election, if any, must be made on or before the date that the
amount of tax to be withheld is determined.

 

13.                                 Certain Definitions. For purposes of this
Agreement, the following additional definitions will apply:

 

(a)                                  “Change of Control” shall mean the first of
the following events to occur:

 

(i)                                     there is consummated a merger or
consolidation to which the Company  or any direct or indirect subsidiary of the
Company  is a party if the merger or consolidation would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) less than 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

(ii)                                  the direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) in the aggregate of securities of the Company
representing 20% or more of the total combined voting power of the Company’s
then issued and outstanding securities is acquired by any person or entity or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by the Company or any of its
subsidiaries, (2) any acquisition directly from the Company or any of its
subsidiaries, (3) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (5) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same

 

4

--------------------------------------------------------------------------------


 

proportions as their ownership of stock of the Company, (6) any acquisition in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, the individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this paragraph, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the voting securities of the Company beneficially
owned by it on such date, and (7) any acquisition in connection with a merger or
consolidation which, pursuant to paragraph (a)(i) above, does not constitute a
Change of Control; or

 

(iii)                               there is consummated a transaction
contemplated by an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; or

 

(iv)                              the stockholders of the Company approve any
plan or proposal for the liquidation of the Company; or

 

(v)                                 a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board.  For purposes of this clause, “Continuity Directors”
means those members of the Board who either (i) were directors on January 29,
2002, or (ii) were elected by, or on the nomination or recommendation of, at
least a two-thirds (2/3) majority of the then-existing Board (other than a
director whose initial assumption of office was in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company); or

 

(vi)                              such other event or transaction as the Board
shall determine constitutes a Change of Control.

 

(b)                                 “Disability” means your disability such as
would entitle you to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering you or, if
no such plan exists or is applicable to you, your permanent and total disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.

 

(c)                                  “Subsidiary” means (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company or (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

5

--------------------------------------------------------------------------------


 

14.                                 Subject to Plan.  The Award and the Awarded
Shares granted and issued pursuant to this Agreement have been granted and
issued under, and are subject to the terms of, the Plan.  The terms of the Plan
are incorporated by reference in this Agreement in their entirety, and by
execution of this Agreement, you acknowledge having received a copy of the
Plan.  The provisions of this Agreement will be interpreted as to be consistent
with the Plan, and any ambiguities in this Agreement will be interpreted by
reference to the Plan.  In the event that any provision of this Agreement is
inconsistent with the terms of the Plan, the terms of the Plan will prevail.

 

15.                                 Governing Law.  The validity, construction,
interpretation, administration and effect of this Agreement will be governed by
and construed exclusively in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles.

 

16.                                 Successors and Assigns.  This Agreement will
be binding upon and inure to the benefit of the successors and permitted assigns
of you and the Company.

 

[The Remainder of the Page Left Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

 

                                                In Witness Whereof, you and
Ceridian Corporation have executed this Agreement as of the Date of Grant.

 

CERIDIAN CORPORATION

 

AWARD RECIPIENT

 

 

 

 

 

 

By

 

 

 

 

 

[NAME]

Its

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Number

 

 

Version:  2-17-2006

 

7

--------------------------------------------------------------------------------

 